—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 18, 1995, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court erred in denying his motion to withdraw his plea of guilty without conducting a hearing. Since the defendant was afforded a reasonable opportunity to present his contentions, and the court was able to make an informed decision, the court did not improvidently exercise its discretion in failing to conduct a hearing (see, People v Tinsley, 35 NY2d 926, 927; People v Jaworowski, 201 AD2d 504). Moreover, the defendant’s motion was without merit (see, People v Harris, 61 NY2d 9; see also, People v Rogers, 228 AD2d 623; People v Kelly, 198 AD2d 305; People v Bourdonnay, 160 AD2d 1014, 1015). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.